Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/563,122 filed on 6 September 2019. The response filed 16 July 2021 amends claims 1, 3-5, 7, 9, 11-13, 15, 16, and 18-20, cancels claims 2, 6, 8, 10, 17, and 21, adds claims 22-24, and presents arguments is hereby acknowledged. 	Claims 1, 3-5, 7, 9, 11-16, 18-20, and 22-24 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 16 July 2021 has been entered.

Response to Arguments
Independent Claims 1, 9, and 16
On pages 13-16 of the response filed 16 July 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 19 April 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 13-16, Applicant argues that the Mandal/Shen system fails to teach or suggest “determining, based at least in part on the first hash value and the second hash value, that the first interface associated with the computer networking device is a greater interface than the second interface for sending traffic to the group of computing devices; and based at least in part on determining that the first interface is the greater interface, associating the identifier of the group of computing devices with the identifier of the first interface such that the traffic is sent to the group of computing devices via the first interface.”  	Examiner respectfully agrees and finds this argument persuasive. Neither Mandal nor Shen of the Mandal/Shen system teach or disclose “determining, based at least in part on the first hash value and the second hash value, that the first interface associated with the computer networking device is a greater interface than the second interface for sending traffic to the group of computing devices; and based at least in part on determining that the first interface is the greater interface.” Therefore, Examiner finds this argument persuasive. 


Dependent Claims 3-5, 7, 11-15, and 18-20
On pages 13-17 of the response filed 16 July 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 19 April 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Newly Added Claims 22-24
On page 18 of the response filed 16 July 2021, Applicant respectfully requests entry and full consideration of Claims 22-24. Examiner acknowledges this request and will now consider newly added claims 22-24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 16, and 22-24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,116,567 B1 to Singh et al.
Regarding Claim 1, Singh discloses a computer networking device (FIG. 4, network device 402), comprising:  	one or more processors (FIG. 17 provides for network device comprising processing logic 1702); and  	one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (FIG. 17 provides for network device comprising memory 1710), cause the one or more processors to perform acts comprising:  		calculating a first hash value representing at least an identifier of a group of computing devices and an identifier of a first interface associated with the computer networking device (col. 4 lines 36-58 and col. 8 line 43- col. 9 line 20 provides for hashing logic 412 calculating a first hash range 416, wherein the hash values represent multipath group 436, i.e. an identifier of a group of computing devices in leaf layer 138, and a certain first interface 424 associated with hash range, i.e. a first interface, associated with the network device);  		calculating a second hash value representing at least the identifier of the group of computing devices and an identifier of a second interface associated with the computer networking device (col. 4 lines 36-58 and col. 8 line 43- col. 9 line 20 provides for hashing logic 412 calculating a second hash range 418, wherein the hash values represent multipath group 436, i.e. an identifier of a group of computing devices in leaf layer 138, and a certain second interface 426 associated with hash range, i.e. a first interface, associated with the network device); 	determining, based at least in part on the first hash value and the second hash (FIG. 4, col. 4 lines 36-58, and col. 9 lines 6-20 provides for determining, based at least in part on Hash Range 416 and Hash Range 418, that interface 424 associated with network device 402 is selected, i.e. a greater interface, than interface 426 for a packet to egress, i.e. sending traffic, to a group of computing devices in leaf layer 138); and  		based at least in part on determining that the first interface is the greater interface, associating the identifier of the group of computing devices with the identifier of the first interface (FIG. 4, col. 4 lines 36-58, and col. 9 lines 6-20 provides for based at least in part on determining that interface 424 is selected, associating the group of network devices within leaf layer 138 with interface 424) such that the traffic is sent to the group of computing devices via the first interface (Examiner interprets this as intended use).
Regarding Claim 9, similar rejection where the computer networking device of claim 1 teaches the method of claim 9.
Regarding Claim 16, similar rejection where the computer networking device of claim 1 teaches the one or more non-transitory computer-readable media of claim 16.
Regarding Claim 22, Singh discloses the computer networking device as recited in claim 1, wherein determining that the first interface is greater than the second interface is based at least in part on the first hash value being greater than the second hash value (FIG. 4, col. 4 lines 36-58, and col. 9 lines 6-20 provides for determining, based at least in part on Hash Range 416 and Hash Range 418, that interface 424 associated with network device 402 is selected, i.e. a greater interface, than interface 426 for a packet to egress, i.e. sending traffic, to a group of computing devices in leaf layer 138).
Regarding Claim 23, similar rejection where the computer networking device of claim 22 teaches the method of claim 23.
Regarding Claim 24, similar rejection where the computer networking device of claim 22 teaches the one or more non-transitory computer-readable media of claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied to claims 1, 9, and 16 above, and further in view of US PGPUB 2006/0274647 A1 to Wang et al.
Regarding Claim 3, Singh discloses the computer networking device as recited in claim 1. 	Singh doesn’t explicitly disclose storing an indication that the second interface is to be used as a backup to the first interface for sending the traffic to the group of computing devices; determining that the first interface has failed; and based at least in part on determining that the first interface has failed, associating the identifier of the (0008, 0038, and 0043 provides for storing an entry/indication that a second port is to be used as a backup port to a first port for a group of network devices);  	determining that the first interface has failed (0037 provides for determining that the first port has failed); and  	based at least in part on determining that the first interface has failed, associating the identifier of the group of computing devices with the identifier of the second interface (0008, 0037-0038, and 0043 provides for based at least in part on determining that a first port has failed, failing over/associating the backup port with the group of network devices) such that the traffic is sent to the group of computing devices via the second interface (Examiner interprets this to be intended use). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wang for failing over from a primary port to a backup port. The failover ports of Wang, when implemented with the multipath load balancing of the Singh system, will allow one of ordinary skill in the art to transition traffic from one port to a port. One of ordinary skill in the art would be motivated to utilize the failover ports of Wang with the multipath load balancing of the Singh system in order to seamlessly switch ports while disrupting as little traffic as possible. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to 
Regarding Claim 11, similar rejection where the computer networking device of claim 3 teaches the method of claim 11.
Regarding Claim 18, similar rejection where the computer networking device of claim 3 teaches the one or more non-transitory computer-readable media of claim 18.

Claims 4, 5, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied to claims 1, 9, and 16 above, and further in view of US PGPUB 2016/0352564 A1 to Sanda et al.
Regarding Claim 4, Singh discloses the computer networking device as recited in claim 1, the acts further comprising:  	based at least in part on receiving an indication (col. 14 lines 15-34 provides for receiving an enable bit 1204 that a flag is up), calculating a third hash value representing at least the identifier of the group of computing devices and an identifier of the third interface (col. 4 lines 36-58 and col. 8 line 43- col. 9 line 20 provides for hashing logic 412 calculating a third hash range 420, wherein the hash values represent multipath group 436, i.e. an identifier of a group of computing devices in leaf layer 138, and a certain third interface 428 associated with hash range, i.e. a first interface, associated with the network device). 	Singh doesn’t explicitly disclose receiving an indication that a third interface is available for use by the computer networking device to send the traffic to the group of (FIG. 1 and 0042 provides for receiving a status change/indication that an interface is available for use by a router to route traffic to a Gateway and Server, i.e. a group of computing devices). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Sanda for routing traffic based on a status change of an interface. The available interfaces of Sanda, when implemented with the multipath load balancing of the Singh system, will allow one of ordinary skill in the art to utilize all available ports for routing traffic. One of ordinary skill in the art would be motivated to utilize the available interfaces of Sanda with the multipath load balancing of the Singh system in order to route traffic with multiple ports. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the available interfaces of Sanda with the multipath load balancing of the Singh system for the desirable purpose of routing traffic.
Regarding Claim 5, the Singh/Sanda system discloses the computer networking device as recited in claim 4, the acts further comprising:  	analyzing the third hash value with respect to at least the first hash value (Singh, col. 8 line 43- col. 9 line 20 provides for analyzing Hash Range 420 with respect to Hash Range 416); 	selecting the third interface for association with the identifier of the group of (Singh, col. 4 lines 36-58 and col. 8 line 43- col. 9 line 20 provides for selecting Hash Range 420 for association with multipath group 436, i.e. an identifier of a group of computing devices in leaf layer 138 based at least in part on analyzing Hash Range 420 with respect to Hash Range 416); and  	associating the identifier of the group of computing devices with the identifier of the third interface (Singh, col. 4 lines 36-58 and col. 8 line 43- col. 9 line 20 provides for associating multipath group 436, i.e. an identifier of a group of computing devices in leaf layer 138, with a third hash range 420) such that the traffic is sent to the group of computing devices via the third interface (Examiner interprets this as intended used).
Regarding Claim 12, similar rejection where the computer networking device of claim 4 teaches the method of claim 12.
Regarding Claim 13, similar rejection where the computer networking device of claim 5 teaches the method of claim 13.
Regarding Claim 19, similar rejection where the computer networking device of claim 4 teaches the one or more non-transitory computer-readable media of claim 19.
Regarding Claim 20, similar rejection where the computer networking device of claim 5 teaches the one or more non-transitory computer-readable media of claim 20.

Claims 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied to claims 1 and 9 above, and further in view of US PGPUB 2020/0007448 A1 to Mizrahi et al.
Regarding Claim 7, Singh discloses the computer networking device as recited in claim 1, wherein the group of computing devices comprises a first group of computing devices (col. 4 lines 36-58 provides for a first group of computing devices in leaf layer 138), and the acts further comprising:  	calculating a third hash value based at least in part on the identifier of the second group of computing devices and the identifier of the computer networking device (col. 4 lines 36-58 and col. 8 line 43- col. 9 line 20 provides for hashing logic 412 calculating a third hash range 416, wherein the hash values represent multipath group 436, i.e. an identifier of a second group of computing devices in leaf layer 138, and a certain first interface 424 of the device); 	calculating a fourth hash value based at least in part on the identifier of the group of computing devices and the identifier of the computer networking device (col. 4 lines 36-58 and col. 8 line 43- col. 9 line 20 provides for hashing logic 412 calculating a fourth hash range 418, wherein the hash values represent multipath group 436, i.e. an identifier of a second group of computing devices in leaf layer 138, and a certain second interface 426 of the device);  	determining, based at least in part on the third hash value and the fourth hash value, that the second interface associated with the computer networking device is the greater interface for sending traffic to the second group of computing devices (FIG. 4, col. 4 lines 36-58, and col. 9 lines 6-20 provides for determining, based at least in part on third Hash Range 416 and fourth Hash Range 418, that second interface 426 associated with network device 402 is selected, i.e. a greater interface, for a packet to egress, i.e. sending traffic, to the second group of computing devices in leaf layer 138); (FIG. 4, col. 4 lines 36-58, and col. 9 lines 6-20 provides for based at least in part on determining that second interface 426 is selected, associating the second group of network devices within leaf layer 138 with the second interface 426) such that the traffic is sent to the second group of computing devices via the second interface (Examiner interprets this as intended use). 	Singh doesn’t explicitly disclose calculating a third hash value based at least in part on the identifier of the first interface; and calculating a fourth hash value based at least in part on the identifier of the second interface. 	Mizrahi, in a similar field of endeavor, discloses calculating a third hash value based at least in part on an identifier of a first interface (0017, 0021 and 0022 provides for a third group-specific load-balancing value 129 is based at least in part on Group ID 125 of a second group of devices and a first network interface 108 from a first network interface group, via the general load balancing value 123); and  	calculating a fourth hash value based at least in part on an identifier of a second interface (0017, 0021 and 0022 provides for a fourth group-specific load-balancing value 129 is based at least in part on Group ID 125 of a second group of devices and a second network interface 108 from a second network interface group, via the general load balancing value 123). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Mizrahi for 
Regarding Claim 15, similar rejection where the computer networking device of claim 7 teaches the method of claim 15.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the Singh/Sanda system as applied to claim 12 above, and further in view of US Patent 8,873,567 B1 to Mandal et al.
Regarding Claim 14, the Singh/Sanda system discloses the method as recited in claim 12. 	The Singh/Sanda system doesn’t explicitly disclose analyzing the third hash value with respect to at least the first hash value; determining not to select the third interface for association with the group of computing devices based at least in part on the analyzing of the third hash value with respect to at least the first hash value.(col. 10 line 42 – col. 11 line 17 provides for analyzing index values in the entry set 615, wherein the analysis is based on the indicated splitting of traffic); 	determining not to select a third interface for association with a group of computing devices based at least in part on the analyzing of the third hash value with respect to at least the first hash value (col. 10 line 42 – col. 11 line 17 provides for not selecting the third Egress port based on the analysis of the traffic splitting scheme, for instance the 2-1-1 splitting indicates twice as much traffic should be transmitted through the first interface). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Mandal for performing a traffic splitting scheme. The traffic splitting of Mandal, when implemented with the multipath load balancing of the Singh/Sanda system, will allow one of ordinary skill in the art to load balance routed traffic based on traffic congestion. One of ordinary skill in the art would be motivated to utilize the traffic splitting of Mandal with the multipath load balancing of the Singh/Sanda system in order to transmit packets based on current traffic congestion. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the traffic splitting of Mandal with the multipath load balancing of the Singh/Sanda system for the desirable purpose of routing traffic utilizing the most recent information regarding network characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9,565,114 B1 to Kabbani et al discloses applying scaling factors to multiple egress ports.
US Patent 10,608,937 B1 to Volpe et al discloses hashing to make new forwarding decisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459